— Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered May 19, 1986, which revoked defendant’s probation and imposed a sentence of imprisonment.
*950We have examined the record of all of the proceedings herein, including the stenographic transcripts and the brief submitted by defendant’s counsel, and agree that there are no nonfrivolous issues raised on this appeal and it is without merit. Accordingly, assigned counsel’s request to be relieved of her assignment is granted and the judgment is affirmed (see, People v Cruwys, 113 AD2d 979).
Judgment affirmed. Mahoney, P. J., Kane, Weiss, Mikoll and Levine, JJ., concur.